                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
vs.                                                 § CRIMINAL NO: SA:20-CR-00324(1)-XR
                                                    §
(1) ULISES ARTURO                                   §
SANCHEZ-VAZQUEZ

                                     SCHEDULING ORDER

      The Court, having considered the status of this case, and for the purpose of docket
management, hereby enters the following schedule as to the defendant:
  The deadline for notifying the Court of any PLEA AGREEMENT entered into by the
  parties in this cause is Friday, September 11, 2020. No plea agreement entered into after
  that date will be honored by this Court without good cause shown for the delay.

      DOCKET CALL or REARRAIGNMENT AND PLEA are set for Thursday, September
      24, 2020 at 1:30 P.M. in Courtroom Number 3, First Floor, John H. Wood, Jr., United States
      Courthouse, 655 E. Durango, Boulevard, San Antonio, Texas 78206. Proposed jury
      instructions, voir dire, and motions in limine shall be filed by Friday, September 18, 2020.

      DO NOT ASSUME A CONTINUANCE IS GRANTED--YOU MUST HAVE A SIGNED
      ORDER BY THE COURT OR HAVE RECEIVED A CALL FROM THE COURTROOM
      DEPUTY OR COURT STAFF ADVISING OF SAME.

      JURY SELECTION AND TRIAL are set for Monday, October 05, 2020 at 9:30 A.M., in
      Courtroom Number 3, First Floor, John H. Wood, Jr., United States Courthouse, 655 E.
      Cesar Chavez Boulevard, San Antonio, Texas 78206. Motions to Suppress will be heard
      immediately prior to Jury Selection or will be carried with the trial unless otherwise ordered
      by the Court.

      MOTIONS TO SUPPRESS must include a specific statement of the facts which, if proven,
      would justify relief. United States v. Harrelson, 705 F.2d 733, 737 (5th Cir. 1983); United
      States v. Moreno-Pizano, 2001 U.S. Dist. LEXIS 6195 at *2-*3 (W.D. Tex. April 11, 2001).
      Failure to state the facts with particular specificity, and provide the specific authorities relied
      upon will warrant a denial of an evidentiary hearing. U.S., 2001 LEXIS 6195 at *2.

      No motion for continuance shall be considered unless accompanied by a proposed order
      setting forth the reasons for excluding the additional time requested from speedy trial
      calculations pursuant to Title 18 U.S.C. § 3161(h).
       Attorneys are reminded that it is their duty to advise clients, witnesses and others
       concerning rules of decorum to be observed in the court, Local Court Rule AT-5.

               AS A REMINDER TO THE ATTORNEY FOR DEFENDANT:

        If your client is in custody, arrangements should be made with the U.S. Marshal Service

prior to the date of jury selection and trial to ensure your client has proper attire. In addition,

whenever defendants or witnesses have a need for the services of the Court Interpreter, please

notify Sylvia Ann Fernandez, Courtroom Deputy to Judge Xavier Rodriguez, 210-244-5011, no

later than five (5) days before this court setting.

        ALL EXHIBITS SHALL BE MARKED WITH BOTH THE CASE AND EXHIBIT

NUMBERS BY COUNSEL PRIOR TO TRIAL.

        The Clerk of Court shall send a copy of this order to the United States Attorney, attorney for

the defendant, United States Marshal, United States Probation Officer, and Pretrial Services

Officer.   Counsel for the defendant shall notify the defendant of this setting, and if the

defendant is on bond, advise the defendant that he or she must be present for all court settings

unless excused by the Court. If the defendant is in state custody, or a writ required, the Assistant

United States Attorney and defense counsel shall immediately prepare and file with the Clerk’s

Office the appropriate application, order, and writ.

        All inquiries pertaining to this Scheduling Order should be directed to Sylvia Ann

Fernandez, Courtroom Deputy for Judge Xavier Rodriguez, at (210) 244-5011.

        Signed this 7th day of August, 2020.



                                                  ______________________________
                                                  XAVIER RODRIGUEZ
                                                  UNITED STATES DISTRICT JUDGE
